Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event, upon the ground that the evidence presented a *722question of fact as to whether the defendant violated the statute* in the manner described in the complaint. All concur. Present ■ — ■ Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.

 See Conservation Law, § 182, subd. 1, and § 185, subds. 1, 6, 8, added by Laws of 1912, chap. 318, as amd. by Laws of 1925, chaps. 350, 353, and Laws of 1927, ■ chap. 106; since amd. by Laws of 1928, chaps. 242, 586, and Laws of 1929, chap. 275 — [Rep.